Citation Nr: 0829600	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
spondylosis with degenerative disc changes at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran testified before a 
Veterans Law Judge in October 2004; a transcript of that 
hearing is associated with the claims folder.  The Veterans 
Law Judge, who conducted the hearing, is no longer employed 
by the Board; therefore, in accordance with CFR, the Board 
sent the veteran a letter in June 2006 asking if he wanted a 
hearing before another Veterans Law Judge.  His response, 
received in July 2006, was that he did not desire another 
Board hearing.  

In May 2007, the Board remanded this matter for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

Subsequent to the May 2007 Board remand, the veteran was 
scheduled for a new VA examination.  He ultimately declined 
examination and informed the VA examining physician that he 
"cancelled his appeal about one year ago through DAV."  
There was no record of any withdrawal of appeal by the 
veteran or his representative.  Thus, in June 2007, the 
Appeals Management Center (AMC) sent the veteran a letter 
asking the veteran to advise VA in writing if he wished to 
withdraw his claim; no response was received.  According to 
VA regulations, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b)(1) (2007).  Since the current record 
does not contain any written withdrawal of appeal, the Board 
concludes that this issue remains active and properly before 
the Board.  




FINDING OF FACT

Spondylosis with degenerative disc changes at L5-S1 is 
manifested by subjective complaints of low back pain and 
right leg pain and numbness and objective evidence of 
limitation of motion with forward flexion of the 
thoracolumbar spine limited by pain to no less than 30 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, neurological 
impairment, or incapacitating episodes with a total duration 
of at least six weeks in the last twelve months.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for spondylosis with degenerative disc changes at L5-S1 have 
not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 
(2003), General Rating Formula for Diseases and Injuries of 
the Spine (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2002, September 2003, January 
2005, and May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the March 2002, September 2003, and January 2005 
letters advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  These 
letters also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2007 letter provided this notice to the 
veteran. 

The March 2002 letter was sent to the veteran prior to the 
August 2002 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA notice in accordance with Dingess, however, was sent 
after the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the May 2007 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after 
the notice was provided the case was readjudicated and a 
March 2008 supplemental statement of the case was provided to 
the veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  In 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim as 
discussed in Vazquez-Flores is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran.  In this regard, the veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant VA and non-VA treatment records.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  The 
veteran was afforded multiple VA examinations throughout this 
appeal.  Unfortunately, he failed to attend his most recent 
examination, scheduled in June 2007.  The Board acknowledges 
the veteran's accredited representative's desire for another 
examination; however, the veteran expressly indicated in June 
2007 that he did not want another examination.  Moreover, 
there is no indication that the veteran has asserted a 
worsening of his disability since the February 2005 VA 
examination of record.  The current examinations of record 
are adequate for rating purposes.  Therefore, under the 
circumstances, the Board finds that further remanding this 
appeal would only unnecessarily delay this appeal with no 
obvious benefit flowing to the veteran (especially given that 
he may not report for the examination).  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Initially, the Board observes that it has considered whether 
staged ratings are appropriate in the present case.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, for 
reasons discussed in more detail below, the Board finds that 
there is no competent evidence that the veteran's service-
connected spondylosis with degenerative disc changes at L5-S1 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

The veteran is currently assigned an initial disability 
rating of 40 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (prior to September 26, 2003).  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of motion of the lumbar spine is 
the predominant residual condition.

The schedular criteria for rating spine disabilities have 
been amended twice during the pendency of the veteran's 
appeal.  The rating criteria pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
was amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

Although the veteran is not presently rated under Diagnostic 
Code 5243, which is applicable to intervertebral disc 
syndrome, the competent evidence of record reflects that his 
service-connected disability involves disc degeneration at 
L5-S1 and has been characterized as degenerative disc 
disease.  See VA Telephone Note dated May 8, 2001 
(referencing an April 17, 2001, X-ray Report); February 2005 
VA Examination Report.  Thus, both the September 2002 and 
September 2003 amendments are applicable to evaluating his 
back disability.  The November 2006 supplemental statement of 
the case advised the veteran of the regulations in effect 
prior to and as of the date of both regulatory amendments.  
It also considered the veteran's lumbar spine disability 
under all applicable criteria.  Thus, there is no prejudice 
in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, Diagnostic Code 5292 provides 
for a maximum 40 percent disability rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Thus, the veteran was in 
receipt of the maximum allowable rating under this diagnostic 
code.  In order to warrant an initial rating in excess of 40 
percent, the competent evidence must demonstrate either: (1) 
residuals of a fractured vertebra, with or without spinal 
cord involvement (Diagnostic Code 5285); (2) unfavorable 
ankylosis of the lumbar spine or ankylosis of the entire 
spine (Diagnostic Codes 5286 and 5289); or (3) pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief (Diagnostic Code 5293).  
38 C.F.R. § 4.71a.  

A review of the medical evidence throughout this appeal fails 
to demonstrate any of the above-described symptomatology.  
First, the Board observes that there is absolutely no 
competent evidence that the veteran fractured his vertebrae, 
nor is there any evidence of ankylosis of any spinal segment.  
Thus, entitlement to a higher initial rating under Diagnostic 
Codes 5285, 5286, or 5289 is not warranted.  As for 
Diagnostic Code 5293, the Board acknowledges the veteran's 
subjective complaints of radiating right leg pain throughout 
this appeal.  However, other than evidence of a mild 
paraspinal spasm in April 2001, the veteran's medical records 
are silent for any neurological findings.  See VA Primary 
Care Note dated April 17, 2001; July 2002 VA Examination 
Report; February 2005 VA Examination Report.  Moreover, 
although the veteran testified that he has daily pain with 
occasional (once a month) flare-ups which leave him 
"incapacitated," he also reported that he was able to 
function again after thirty minutes with a heating pad.  
October 2004 Hearing Transcript, pp. 14-5.  Such experience, 
the Board finds, does not indicate pronounced symptoms with 
little relief.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

As discussed above, the veteran reports "incapacitating" 
flare-ups approximately once a month lasting approximately 30 
minutes.  October 2004 Hearing Transcript, pp. 14-5.  Given 
the short duration of these flare-ups and the lack of 
evidence that the veteran was prescribed bed rest to relieve 
his symptoms during these flare-ups, the Board finds that 
such episodes may not be characterized as "incapacitating 
episodes" for purposes of Diagnostic Code 5293.  

As previously noted, there is no competent evidence that the 
veteran has any neurological disabilities associated with his 
spondylosis with degenerative disc changes at L5-S1 that 
warrant separate evaluation under the new Rating Schedule.  
In this regard, both the July 2002 and February 2005 VA 
examination reports note the veteran's complaints of 
radiating pain to the right lower extremity, yet expressly 
indicate that there is no evidence of neuropathy or 
radiculopathy.  There is also no competent evidence, nor any 
assertion by the veteran, that he experiences bladder, bowel, 
or sexual dysfunction related to his lumbar spine disability.  
As such, no separate ratings are warranted for chronic 
neurological manifestations of spondylosis with degenerative 
disc changes at L5-S1.  Finally, turning to the veteran's 
chronic orthopedic manifestations and the revised rating 
criteria, the Board finds that a higher initial rating is not 
warranted as there is no competent evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or entire spine.  
See 38 C.F.R. § 4.71a.  

The Board acknowledges the veteran's own lay assertions that 
he is entitled to a higher initial rating for his service-
connected spondylosis with degenerative disc changes at L5-
S1.  However, in determining the actual degree of disability, 
an objective examination is more probative of the degree of 
the veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disability.  See 38 C.F.R. § 3.159(a)(1) and (2) (2007).  See 
also Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, in light of the competent evidence demonstrating 
spondylosis with degenerative disc changes at L5-S1 
manifested by subjective complaints of low back pain and 
right leg pain and numbness, objective evidence of limitation 
of motion with forward flexion of the thoracolumbar spine 
limited by pain to no less than 30 degrees, and no competent 
medical evidence of ankylosis of the thoracolumbar spine or 
the entire spine, neurological impairment, or incapacitating 
episodes with a total duration of at least six weeks in the 
last twelve months, the Board concludes that the veteran is 
entitled to no more than his currently assigned 40 percent 
disability rating.  The Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
the preponderance of the evidence is against the veteran's 
claim for an increased rating.  The benefit of the doubt 
doctrine is therefore not applicable in the instant appeal 
and the veteran's claim for a higher disability rating must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 40 percent for 
spondylosis with degenerative disc changes at L5-S1 is 
denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


